Martin, J.,
delivered the opinion of this court.
This was an action of trover instituted in Frederick county court, by the appellant, as administrator de bonis non, cum, testamento annexo, of Levin Boone, deceased, against the appellee, to recover the value of certain negroes mentioned in the declaration.
Three pleas were pleaded by the defendant. First, not guilty. Second, the statute of limitations. And third, ne unques administrator. Issues were joined upon the first and third pleas. To the second plea the plaintiff replied special matter, showing that he had brought the suit within three years, and that the plea of the statute of limitations interposed no bar to his recovery. To this replication the defendant demurred. The demurrer was overruled. The court decided that the matters set forth in the replication were, in law, a sufficient answer to the plea of the statute of limitations. No further proceedings were had with respect to this plea. And in this condition of the pleadings, the jury were sworn to try the issues in the cause, which appear from the amended record, to have been issues in fact, joined upon the pleas of non cul., and ne unques administrator.
It appears, from the bill of exceptions taken in this case, that at the trial below, the plaintiff, to support the issue joined upon this plea of ne unques administrator, and to prove his title to the negroes, as administrator de bonis non, offered in evidence a paper purporting to be letters of administration de bonis non, cum testamento annexo, granted by the orphans court of Prince George's county. The will thus annexed, was certified by the register, as truly taken and copied from the original, filed and recorded in the register of wills’ office for Prince George's county.
It appears from the exception, that the defendant objected to the admissibility of this paper as letters of administration de bonis non, cum testamento annexo, upon the ground, that it wTas not authenticated by the seal of the orphans court of Prince George's county. The objection was sustained. And confined as we are, by the provisions of the act of Assembly *190of 1825, ch. 117, to the points adjudicated by the court below, it is perfectly manifest that the only proposition raised for our examination by this record, is that which relates to the ruling of the county court, with respect to the question of evidence presented for their decision.
By the thirteenth section of the act of 179S, ch. 101, sub. ch. 3, it is declared, that letters testamentary shall be granted under the seal of the orphans court. The form of such letters is then prescribed. By the second section of the same act of Assembly, sub. ch. 14, it is provided, that if an executor or administrator shall die before administration is completed, letters de bonis non may be granted at the discretion of the court, with a copy of the will annexed, if the case require it, and the form of the letters shall be as hereinbefore directed, except that the words, “not already administered,” shall be added in their proper place. Letters de bonis non, with the will annexed, are similar therefor, in all respects, to the original testamentary letters, with the single exception indicated in the section to which we have referred; and certainly no proposition can be more clear, both upon the terms of the act of Assembly of 1798, and the general principles of evidence with respect to the mode in which the acts and judgments of courts are manifested, than that a paper purporting to contain letters of administration, is inoperative, unless it is authenticated by the official seal of the court, from which it is supposed to proceed. The court below, therefore, were clearly right in rejecting the paper offered by the plaintiff, as his letters of administration, as it did not appear to have been granted under the seal of the orphans court. The point made by the counsel for the appellant, that the seal at the end of the will was sufficient to authenticate the grant of the letters, cannot be sustained. For the register certifies, in terms so clear and plain as not to be mistaken, that the official seal was annexed, not as evidencing the grant of the letters of administration, but as testimony that the paper purporting to be a copy of (he will of Levin Boone, was truly taken and copied from the originals filed and recorded in the office. It is apparent from the face of the certificate, that the seal of the *191orphans court was introduced and used by the register to verify the transcript of the will, and not for the purpose of authenticating the letters of administration.
The counsel for the appellant has also contended, that even assuming that the court were correct in rejecting the paper purporting to be the letters of administration, they erred in treating as inadmissible the copy of the will. This proposition cannot be maintained. The will of Levin Boone was offered in evidence as a paper anuexed to the letters of administration, for the purpose, as avowed bjr the defendant, of sustaining the issue joined upon the pica of ne tinques administrator, and to establish his title as administrator de bonis non, cum testamento unnecco. The will, therefore, could only be regarded as competent evidence to support the issue joined upon this plea, as a paper connected with the letters of administration. The two papers constituted, together, the title of the appellant as administrator de bonis non, with the will annexed. The letters of administration, and the copy of the will, were offered therefore in evidence as an entire paper. In the absence of either, the right of the plaintiff to sue as administrator, would be incomplete. And the court having properly determined that the letters of administration were objectionable upon the ground that they were not authenticated by file seal of the orphans court, the rejection of the will as inadmissible to sustain the issue joined on the plea of ne tinques administrator, resulted as a necessary consequence.
We think there was no error in the ruling of the court below, and that the judgment must be affirmed.
The decision we have thus pronounced, is confirmed exclusively to the question raised by the bill of exceptions, and we have forborne to express any opinion upon the various points discussed by the counsel for the appellant, with respect to the supposed irregularity of the proceedings in the county court, as they were not open for examination upon this appeal.
JUDGMENT AFFIRMED.